Exhibit 10.21 Amendment No.1 of the Inter Company Lending Agreement between Capital Solutions Management LP, Capital Solutions Distributors LLC and CS Financing Corporation This Amendment (“Amendment”) of the Inter Company Lending Agreement (“Agreement”) is entered into on October 2, 2008 but is effective as of September 1, 2008, and is made between Capital Solutions Management LP (“CSM”), Capital Solutions Distributors, LLC (“CSD”) and CS Financing Corporation (“CSF”). 1.Section 1.1 is amended and restated to read as follows: “1.1. The parties agree that that each may borrow from another party, upon mutual consent, at an annual interest rate equal to the Prime Rate (as established by the Bank of America) and based upon a 365 day calendar year. 1.1.1. If a loan, in whole or in part, is not repaid prior to the end of a calendar quarter, the interest rate of the loan, for the entire period of the loan’s existence, is increased to fifteen percent (15%) per annum. 1.1.2. In the event that the loan interest rate is increased under section 1.1.1. above, the borrower shall pay the retroactive increase in the interest no later than the next due date of an interest payment following the end of the calendar quarter.” 2. Section 1.3 is amended and restated to read as follows: “1.3. Interest upon such loans shall be due and payable upon the 30th of each calendar month, regardless of whether any, or all, of the principal has been paid.” This Amendment is executed by parties as follows: Capital Solutions Management, LP By:/s/ Timothy Redpath Timothy Redpath Managing Partner Capital Solutions Distributors, LLC By:/s/ Timothy Redpath Timothy Redpath President CS Financing Corporation By:/s/ Timothy Redpath Timothy Redpath CEO Amendment No. 1 Inter Company Lending Agreement Amendment
